United States Court of Appeals
                for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                               No. 21-51184
                             Summary Calendar                            FILED
                                                                  October 18, 2022
                                                                    Lyle W. Cayce
United States of America,                                                Clerk

                                                          Plaintiff—Appellee,

                                    versus

Ulises Varela-Mejia,

                                                      Defendant—Appellant.


               Appeal from the United States District Court
                    for the Western District of Texas
                        USDC No. 2:20-CR-1185-1


Before Jolly, Jones, and Ho, Circuit Judges.
Per Curiam:*
       Ulises Varela-Mejia appeals his conviction and sentence for illegal
reentry into the United States under 8 U.S.C. § 1326. For the first time on
appeal, Varela-Mejia contends that the recidivism enhancement in § 1326(b)
is unconstitutional because it permits a sentence above the otherwise-


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                  No. 21-51184


applicable statutory maximum established by § 1326(a) based on facts that
are neither alleged in the indictment nor found by a jury beyond a reasonable
doubt. He has filed an unopposed motion for summary disposition and a
letter brief in which he concedes that his claim is foreclosed and asserts that
he has raised the issue only to preserve it for further review.
       As Varela-Mejia concedes, the sole issue that he raises on appeal is
foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Because
summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
F.2d 1158, 1162 (5th Cir. 1969), the motion is GRANTED, and the
judgment of the district court is AFFIRMED.




                                       2